UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1297


In re: REGINALD DEWAYNE JEFFRIES,

                Petitioner.



                 On Petition for Writ of Mandamus.
                         (1:10-cv-00205-MR)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Reginald Dewayne Jeffries, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Reginald       Dewayne    Jeffries      petitions      for    a   writ    of

mandamus, asking this court to direct that the district court

vacate an order of October 19, 2011.                  We conclude that Jeffries

is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.    United   States

Dist.    Court,      426 U.S. 394,   402     (1976);       United   States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.   2003).       Further,

mandamus     relief    is    available      only    when    the   petitioner     has    a

clear right to the relief sought.               In re: First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                     Mandamus may not be

used as a substitute for appeal.                In re: Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Jeffries is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                             We

dispense     with     oral    argument       because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2